Title: Constitutional Convention. Second of Benjamin Franklin’s Motion that Proposed Executive Serve Without Pay, 2 June 1787
From: Franklin, Benjamin
To: 


Philadelphia, June 2, 1787. On this date Benjamin Franklin moved that the expenses of the proposed Executive should be paid but that he should receive “no salary, stipend fee or reward whatsoever” for his service. “The motion was seconded by Col. HAMILTON with the view he said merely of bringing so respectable a proposition before the Committee, and which was besides enforced by arguments that had a certain degree of weight.”
